DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on February 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 8,302,408) in view of Batchelor et al. (US 6,446,442, herein Batchelor).
In regards to claim 1, Miki discloses
A heat exchanger with a thermoelectric module (Fig.1), the heat exchanger comprising:

a second heat exchanger (comprised of 16, 8b, 10 and 14 on the other side) having the same structure as the first heat exchanger and located under the first heat exchanger to be symmetrical with the first heat exchanger (Fig.1, although not shown specifically as being under the first heat exchanger, it is understood that the assembly may be positioned depending on how it is used).
Miki does not disclose that the first heat sink is provided with first heat dissipation pins, and similarly for the second heat exchanger.
Batchelor teaches a similar heat exchanger (Fig.1) comprising a first heat exchanger including a first heat sink (20, 21) provided with a first base plate (20) and first heat dissipation pins (21). Batchelor also teaches the heat exchanger arranged in a vertical arrangement as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miki’s heat sink to include heat dissipation pins as similarly taught by Batchelor to improve heat dissipation to the thermoelectric module.
In regards to claim 2, Miki in view of Batchelor discloses that the second heat exchanger includes:

a second thermoelectric module (10) located under the second heat sink and performing heat absorption and heat dissipation;
a plate-shaped second cooling plate (14) located under the second thermoelectric module and having a flow channel through which the coolant flows (via cooling pipe 12); and
a second cover (end plate of opposing radiating plate 14) covering bottom of the second cooling plate (Fig.1).
In regards to claim 3, Miki discloses that the first cover and the second cover are respectively in contact with an upper surface of the first cooling plate and a lower surface of the second cooling plate to define respective closed end surfaces, thereby defining respective cooling channels (Fig.1).
In regards to claim 9, Miki discloses that each of the first thermoelectric module and the second thermoelectric module is configured such that multiple thermoelectric elements are connected to each other (Fig.1).
In regards to claim 10, Miki does not specifically disclose that the number of the thermoelectric elements constituting each of the first thermoelectric module and the second thermoelectric module is determined on the basis of a predetermined cooling performance of each of the first heat exchanger and the second heat exchanger.
	Miki does however teach as one embodiment at least six thermoelectric elements for each of the first and second heat exchangers (Fig.1).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Miki, by trying to increase or decrease the number of thermoelectric elements, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
In regards to claim 11, Miki does not specifically disclose that a shape of each of the flow channels formed in the first cooling plate and the second cooling plate is determined on the basis of a predetermined cooling performance of each of the first heat exchanger and the second heat exchanger.
Miki does however teach an inside flow path within each radiating plate (14).
Therefore, when there are a finite number of identified, predictable solutions, i.e. a particular shape of a flow path, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. a predetermined cooling performance of each of the first heat exchanger and the second heat 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Miki, by trying to change the shape of each of the first and second flow channels, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). In addition, as per MPEP 2144.04, changing the shape of the flow channels is considered obvious.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Batchelor as applied to claim 1 above, and further in view of Dry et al. (US 10,500,994, herein Dry).
In regards to claims 4 and 5, Miki does not specifically disclose a first thermal interface material located between the first cooling plate and the first thermoelectric module, and a second thermal interface material located between the first thermoelectric module and the first heat sink, or a third thermal interface material located between the second heat sink and the second thermoelectric module, and a fourth thermal interface material located between the second thermoelectric module and the second cooling plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miki’s heat exchanger to include thermal interface materials between the cooling plates and the thermoelectric modules and between the thermoelectric modules and the heat sinks as similarly taught by Dry in order to adhere the different components to each other as well as to help absorb some of the stresses exerted on the thermoelectric modules (see Dry, col.6 lines 27-32).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the coolant withdrawn from the first outlet is introduced into the second inlet, or a first cooling air guide part and a second cooling air guide part respectively coupled to an upper portion and a lower portion of the cooling fan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763